       Case: 3:19-cv-00809-wmc Document #: 95 Filed: 02/05/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

              Plaintiff,

       v.
                                                        Case No. 19-cv-809
BLUEPOINT INVESTMENT COUNSEL,
LLC, et al.,

              Defendants.


                MOTION FOR LEAVE TO WITHDRAW AS ATTORNEYS
                        OF RECORD FOR DEFENDANTS


       Attorneys Patrick S. Coffey and Robert M. Romashko, and the law firm Husch Blackwell

LLP (“HB”) respectfully move to withdraw as attorneys of record for Defendants Bluepoint

Investment Counsel, LLC, (“Bluepoint”), Michael G. Hull (“Hull”), Christopher J. Nohl (“Nohl”),

Chrysalis Financial, LLC (“Chrysalis”), Greenpoint Asset Management II, LLC (“GAM”),

Greenpoint Tactical Income Fund, LLC (“GTIF”), and GP Rare Earth Trading Account, LLC

(“GPRE”) (collectively, “Defendants”).

       The following is stated in support of this Motion:

       1.     In October 2019, HB was engaged as counsel to represent Bluepoint, Hull, Nohl,

Chrysalis, and GAM in connection with the pending matter. In March 2020, in connection with its

appointment as special counsel by the United States Bankruptcy Court for the Eastern District of

Wisconsin (the “Bankruptcy Court”), HB was engaged as counsel for GTIF and GPRE.

       2.     As a result of professional considerations, HB seeks leave to withdraw from its

representation of Defendants. HB seeks immediate leave to withdraw from its representation of
       Case: 3:19-cv-00809-wmc Document #: 95 Filed: 02/05/21 Page 2 of 4




Bluepoint, Hull, Nohl, Chrysalis, and GAM. HB seeks leave to withdraw from its representation

of GTIF and GPRE contingent on receiving authorization to do so from the Bankruptcy Court.

HB is concurrently moving for such authorization and will supplement this filing once that motion

is acted upon by the Bankruptcy Court.

       3.      Defendants have been in discussions with counsel concerning the possibility of

withdrawal for an extended period, and were notified in writing on February 4, 2021 that HB

intended to withdraw in this matter. Wisconsin SCR 20:1.16(b) allows a lawyer to terminate a

representation, and at least one of these conditions exists in the present matter. To preserve client

confidentiality, HB has not disclosed those conditions in this Motion.

       4.      Trial in this matter is scheduled for January 2022 and withdrawal of counsel will

not delay trial of this case. Discovery in this matter is still ongoing, and there is a February 8

deadline for supplemental filings related to Defendants’ Motion to Compel Discovery and a

February 16 hearing on same. There are also various discovery requests, including Requests to

Admit, which have been served by Plaintiffs, responses to which are due in mid-February. Further,

there are depositions of Nohl and Hull set for late February 2021, followed by other witness

depositions in March, 2021. HB respectfully requests the Court enter a stay of all discovery

pending the appearance of replacement counsel.

       5.      HB further requests that the Court set a status hearing in order to allow the

Defendants to secure replacement counsel and report on that and other case matters within 21 days.

       6.      A copy of this Motion has been provided via mail and email to Defendants.

       WHEREFORE the undersigned respectfully requests the Court grant this Motion for Leave

to Withdraw as Attorneys of Record for Defendants Greenpoint Tactical Income Fund, LLC, GP




                                                 2
       Case: 3:19-cv-00809-wmc Document #: 95 Filed: 02/05/21 Page 3 of 4




Rare Earth Trading Account, LLC, Chrysalis Financial, LLC, Bluepoint Investment Counsel, LLC,

Greenpoint Asset Management II, LLC, Michael Hull, and Christopher Nohl.

Dated: February 5, 2021                       HUSCH BLACKWELL LLP,
                                              Attorneys for Defendants


                                              By:   /s/ Patrick S. Coffey
                                                    Patrick S. Coffey (Bar No. 1002573)
                                                    Patrick.Coffey@huschblackwell.com
                                                    Robert M. Romashko (Bar No. 1106485)
                                                    Robert.Romashko@huschblackwell.com
                                                    511 N. Broadway, Suite 1100
                                                    Milwaukee, Wisconsin 53202-5502
                                                    Tel: 414.273.2100
                                                    Fax: 414.223.5000




                                             3
       Case: 3:19-cv-00809-wmc Document #: 95 Filed: 02/05/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed via the Court’s electronic

filing system on this 5th day of February, 2021, to be served by operation of the electronic filing

system on all ECF-registered counsel of record. Copies were also served by mail and e-mail on

Defendants as follows:

       Christopher Nohl                         Michael Hull
       CHRYSALIS FINANCIAL LLC                  BLUEPOINT INVESTMENT COUNSEL LLC
       GREENPOINT TACTICAL INCOME               GREENPOINT ASSET MANAGEMENT II LLC
       FUND, LLC                                22 E. Mifflin St., Suite 302
       GREENPOINT RARE EARTH                    Madison, WI 53703
       TRADING ACCOUNT, LLC                     michael@greenpointfunds.com
       3240 N. Summit Avenue
       Milwaukee, WI 53211
       christopherjnohl@gmail.com



                                                       /s/ Patrick S. Coffey




                                                4
